Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT, AMENDMENT, AND REASONS FOR ALLOWANCE

Claims 1-3, 6-11, and 14-17 of T. Guggenheim et al., App. No. 16/065,246 (Jun. 22, 2018) are in condition for allowance.  

Election/Restrictions 

Applicant previously elected Group I, with traverse, in the Reply to Restriction Requirement filed on December 18, 2020.  Groups (II)-(VI) are rejoined with the invention of Group (I) as follows. In the Office action mailed on July 9, 2021, claim 5 (the invention of Group (II)) was rejoined with invention of Group (I) and examined therewith.  Applicant now amends instant claim 1 to incorporate a “phase transfer catalyst”, which is directed to the invention of Group (III).  As such, in the interest of efficient prosecution, the invention of Group (III) is rejoined with the invention of examined Group (I).  Furthermore, in view of the allowability of Group (I), the claims of Groups (IV)-(VI) (claims 14-17), which require all the limitations of instant claim 1, are rejoined with the invention of Group (I).   



Group (I)	claim(s) 1-3, 6-11, 14-17, drawn to a method for producing an aromatic bisimide, wherein the starting N-alkyl nitrophthalimide composition is first prepared by contacting an N-(C1-13alkyl)phthalimide with nitric acid and sulfuric acid and wherein the reacting is in the presence of a phase transfer catalyst and to methods for the manufacture of polyetherimides comprising first producing the aromatic bisimide;
Group (II)	claim 5, rejoined with elected Group (I);
Group (III)	claims 12 and 13, rejoined with elected Group (I);
Group (IV)	claims 14 and 15, rejoined with elected Group (I);
Group (V)	claim 16, rejoined with elected Group (I); 
Group (VI)	claim 17, rejoined with elected Group (I); 
Group (VII)	claim(s) 18 and 19, drawn to a polyetherimide prepared according to the method of Group (I) and an article comprising the polyetheramide; and
Group (VIII)	claim(s) 20, drawn to a mixed acid nitration process for the preparation of an N-alkylnitrophthalimide composition.  

Claim 20 is cancelled by Applicant.  Claims 18-19 to the non-elected invention of Group (VII) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b). Product-by-process claims 18-19 are not in condition for rejoinder because they are not considered to incorporate all the limitation of an allowable claim.  That is, if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.   MPEP § 2113 (citing In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985)).  Finally, the elections of species requirement is withdrawn.  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  

Examiner Amendment

Claims 1-3, 6-11, 14-17 are in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Samantha Page on November 10, 2021.  

Amend the claims as follows:

Cancel claims 18 and 19.  


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Rejection of claims under AIA  35 U.S.C. 103 as being unpatentable over F. Williams et al., US 4,017,511 (1977) (“Williams”) in further view of N. Cook et al., US 3,933,852 (1976) (“Cook”), which is considered to be the closest prior art of record is withdrawn for the following reasons.  Also as discussed below, D. Brunelle et al., CA 2034435 (1991) (“Brunelle”), which teaches the use of the instant claim 1 phase transfer catalyst in the claimed reaction, cannot remedy the deficiencies of Williams and Cook pursuant to § 103.  

The instant the claim 1 recitation of “4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide (DNPI) in an amount of 500-6400 ppm” is considered to distinguish over the cited art in view of a showing of unexpected results.  As discussed in the previous Office actions DNPI is an impurity/byproduct formed upon nitration of nitro N-methylphthalimides with nitric/sulfuric acid (see the instant claim 1 recitation of wherein the N-alkyl nitrophthalimide composition is prepared by contacting an N(C1-13 alkyl)phthalimide with nitric acid and sulfuric acid to provide a nitration product”).  As discussed below, Applicant unexpectedly demonstrates and claims a threshold range of DNPI in ppm where the claimed method of producing aromatic bisimide proceeds in high yields using a phase transfer catalyst; however outside of this claimed threshold range, the yield unexpectedly drops precipitously.  

The showing of unexpected results is as follows.  MPEP § 716.02(a)(I)/(II).  Examples 1 and 7 of the instant specification teach that bisimide prepared from the SABIC 4NPI (less than 1 ppm DNPI) resulted in near quantitate yields (98.92% and 99.49%), with respective DNPI present in amounts ranging from 2000 to less than 10,000 ppm, the bisimide yields are high (all greater than 90%, with the exception of example 8) and the yellowness index is low, all less than 20, with the exception of example 11.  These Examples are considered by the Examiner to indicate that when DNPI is present in an amount of less than 10000 ppm, the product yellowness index is less than 20 and high product yields are obtained.  

On the other hand, in instant Example 12, when DNPI in an amount of greater than 10,000 ppm (i.e., spiked to 11800 ppm by adding additional DNPI) was present, a significant drop in bisimide yield was found (down to only 10.32% ). 

Applicant persuasively argues that one of ordinary skill in the would find it unexpected that the Example 12 spiking the starting 4-nitro-N-methyl phthalimide (4NPI) with additional DNPI so as to raise the DNPI level to 11800 ppm (Example 12 -- the highest DNPI level tested) would cause such a drastic reduction in the yield of product bisimide (10.32 % yield) versus the Example 14 bisimide yield of 93% when the DNPI level is 6400 ppm (Example 14 -- the second highest DNPI level tested) under the conditions of Applicant’s reaction procedure employing a listed phase transfer catalyst.  Furthermore, the unexpected results are considered commensurate with the claim scope; particularly the claim 1 recitation of “4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide (4NPI) in an amount of 500-6400 ppm”.  § 716.02(b)(III); MPEP § 716.02(d).  





    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein C:69082-76-4 is hexaethylguanidinium chloride (meeting the instant claim 1 recitation of “phase transfer catalyst”).  Thus, Brunelle meets the instant claim 1 recitations except that Brunelle does not teach or suggest the claim 1 recitation of “4-hydroxy-3,5-dinitro-N-(C1-13 alkyl)phthalimide (4NPI) in an amount of 500-6400 ppm”.  As such combination of Brunelle with Williams and Cook cannot render the instant claim obvious in view of Applicant’s demonstration of unexpected results.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622